 8:18-cv-00073-RGK-PRSE Doc # 60 Filed: 04/15/20 Page 1 of 1 - Page ID # 1156




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                   Plaintiff,                               8:18CV73

      vs.
                                               MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                   Defendant.


      This matter is before the court on several motions filed by Plaintiff Eric M.
Robinson. (Filing Nos. 48-49 & 51-59.) Upon careful consideration and for the
reasons stated in the court’s January 3, 2020 Memorandum and Order (filing no.
44),

      IT IS ORDERED that: Plaintiff’s motions (filing nos. 48, 49, 51, 52, 53, 54,
55, 56, 57, 58, & 59) are denied. This matter is closed, and Plaintiff should not file
any further pleadings in this case.

      Dated this 15th day of April, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
